Citation Nr: 0942115	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-18 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, status-post anterior cervical 
discectomy.  

2.  Entitlement to service connection for a left eye 
disability with defective vision and scarring.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a shoulder 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971.  Service in combat in Vietnam is indicated by the 
evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  These issues were remanded to the 
agency of original jurisdiction (AOJ) in May 2008.  With the 
exception of remand orders related to the issue of service 
connection for a shoulder disability, which will be discussed 
below, the Board's remand orders have been complied with, and 
the case is properly before the Board for appellate review.  
 
(Consideration of the veteran's claim for service connection 
for a shoulder disability is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  The Veteran suffered injuries related to an undocumented 
incident in combat.  

2.  The Veteran has a degenerative disc disease of the 
cervical spine that is related to his military service.  

3.  The Veteran has a left eye disability with defective 
vision and scarring that is related to his military service.  

4.  The Veteran does not have a back disability that is 
related to his military service.  


CONCLUSIONS OF LAW

1.  The Veteran's degenerative disc disease of the cervical 
spine is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154(a), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).  

2.  The Veteran's a left eye disability with defective vision 
and scarring is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1154(a), 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304.  

3.  The veteran does not have a back disability that is a 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003, March 2006, October 2007, and June 2008.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

The RO also provided a statement of the case (SOC) and three 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet. 

II.  Background

The veteran's STRs show no complaints or treatment related to 
either his back or eyes.  In his report of medial history 
given in conjunction with his separation examination the week 
before he left active duty in 1971, the veteran reported no 
complaint whatever.  The examination report also found no 
abnormality at all.  The physician's only comment was 
"normal male."  The veteran contends that he has cervical 
spine, back, and eye disabilities for which he claims service 
connection.    

Notwithstanding the absence of any in-service evidence 
related to the claimed disabilities, the Veteran avers that 
his neck and eye disabilities originated in an undocumented 
incident in combat wherein the steel hatch cover of the 
armored personnel carrier (APC) in which he was riding was 
slammed on his head.  Apparently also related to the hatch 
cover incident is the Veteran's averment that his sunglasses 
were shattered, imbedding a piece of glass in his eyelid.  He 
avers that he was treated in the field for these injuries.  
Of record is a handwritten statement from R.S., a fellow 
service member, corroborating the hatch cover injury 
incident.   

Social Security Administration (SSA) records show complaints 
and other evidence related to claimed back and shoulder 
disabilities that the Veteran averred to SSA had begun 
sometime in 2002, but no complaint or finding of an eye 
disability.  On a January 2006 SSA questionnaire, the Veteran 
did not indicate that he had any problems in seeing.  The 
report of treatment following a February 2004 slip and fall 
on ice reported that the veteran sustained severe pain and 
generalized ecchymosis over the low back and buttock region, 
but did not mention any neck or eye complaints.  A May 2007 
VA examination revealed a normal gait, and no abnormalities 
related to the hips or any other part of the musculoskeletal 
system.  The veteran's VA medical records show a July 2007 
computer generated problem list containing 19 identified 
medical complaints, including backache and cervical spine 
complaints, but no entry related to the eyes.  

On remand, the Veteran was afforded examinations in 
connection with these claimed disabilities.  Regarding the 
Veteran's cervical spine, a July 2008 examination revealed no 
evidence of fracture, but evidence of a prior anterior 
cervical fusion and scattered arthritic findings without 
acute osseous abnormality.  The radiologist's assessment was 
"minor abnormality."  The examiner assessed that it is at 
least as likely as not that the Veteran's cervical spine 
degenerative disc disease (DDD) was caused by or a result of 
being hit on the head by the APC hatch cover.  The examiner's 
rationale was that post-traumatic accelerated osteoarthritis 
secondary to boney remodeling response to injury is a 
documented complication of traumatic injury.  While the 
examiner could find no documentation of the hatch cover 
injury, he concluded that if there is other documentation of 
such, then it is reasonable to conclude that the Veteran's 
current cervical osteoarthritis is at least as likely as not 
caused by or a result of the injury averred to have occurred 
as described by the Veteran.  

Regarding the eye claim, the Veteran was examined by a doctor 
of optometry in July 2008.  The Veteran complained of a 
foreign body sensation and irritation in both eyes.  The 
examiner noted the following diagnosis from an August 2007 
eye examination:  iridodialysis and angle recession of the 
left eye status post trauma, blepharitis.  After completing a 
comprehensive examination, which included discovery of a 
vertical scar on the left upper eyelid and palpation of a 
subcutaneous mobile mass described by the Veteran as a 
foreign body, the examiner reiterated the earlier reported 
eye problems, and diagnosed meibomitis in both eyes.  She 
determined that the Veteran's eye disability did not affect 
his usual daily activities.  It was the examiner's medical 
opinion that the Veteran's left eye disorder was caused by or 
a result of injury in service in 1970.  Her rationale for 
that opinion was that the findings are consistent with the 
injury described by the Veteran.  

Regarding the Veteran's back claim, the Veteran was afforded 
an examination in November 2008.  The Veteran stated to the 
examiner that he believed that his low back pain and 
diagnosis of degenerative disc disease is related to his 
exposure to Agent Orange in service.  There were no reported 
specific events (other than exposure to Agent Orange) related 
by the Veteran to connect the low back pain to his military 
service.  He related that the low back pain began after 
discharge from service.  The Veteran expressed his opinion 
that his low back pain is not related to the APC hatch cover 
incident.  

The Veteran complained of fatigue related to his back pain, 
but no decreased motion, stiffness, weakness, or spasms.  
Pain was said to be constant with no aggravating factor.  The 
pain was also described by the Veteran as being moderate, as 
occurring daily with duration measured in minutes, and 
without radiation.  He used no walking aids, and reported 
that he could walk 1/4 mile.  He complained of erectile 
dysfunction, apparently implying that it is related to the 
low back pain.  

Examination revealed no spasm, atrophy, guarding, or weakness 
related to the low back, but there was pain with motion, and 
tenderness.  Symmetry was normal in appearance, and gait was 
normal.  There were no other abnormalities noted other than 
peripheral neuropathy of the lower extremities, which are 
related to the Veteran's service-connected type 2 diabetes 
mellitus and for which the Veteran is already service-
connected.  Imaging of the lumbar spine revealed normal 
alignment and narrowing of the intervertebral disc spaces 
diffusely, most pronounced at L5-S1.  There was marginal 
spurring diffusely, but no evidence of fractures or 
destructive lesions.  There were hypertrophic changes of the 
facets at L4-S1.  The radiologist's impression was diffuse 
spondylosis of the lumbar spine.  

The examiner's diagnosis was lumbago (a term used to 
generally describe low back pain, not a specific diagnosis), 
and degenerative disc disease.  The examiner opined that it 
is not at least as likely as not that the Veteran's low back 
condition is caused by his military service, specifically the 
APC hatch cover incident.  The examiner's rationale included 
that the Veteran himself did not attribute the low back pain 
to the hatch cover incident; that x-rays demonstrate evidence 
of degenerative changes frequently found in the Veteran's age 
population; and the Veteran's significantly deconditioned 
state given his multiple medical comorbidities.  Rather, the 
examiner found it more likely that the Veteran's current low 
back condition is related to normal physiologic age-related 
degenerative changes and deconditioning.  The examiner also 
noted that presentation of the Veteran's low back symptoms 
did not occur until nearly 30 years after he left military 
service.  



III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, as regards the Veteran's claims for service connection 
for degenerative disc disease of the cervical spine and a 
left eye disability, the Board notes that the record contains 
medical evidence of current disabilities, but no documented 
evidence of the in-service APC hatch cover incident described 
by the Veteran.  However, the law provides that, in the case 
of a Veteran who engaged in combat with the enemy in active 
service, even if there is no official record of disease or 
injury in service, VA will accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, so long as 
satisfactory lay or other evidence (consistent with the 
circumstances, conditions, or hardships of such service of 
service incurrence or aggravation) of such injury disease is 
presented.  See 38 U.S.C.A. § 1154(b) (West 2002).  

Here, the record shows that the Veteran engaged in combat 
with the enemy, and the injuries alleged to have occurred are 
consistent with the circumstances of his combat service.  
Moreover, the APC hatch cover incident has been corroborated 
by a service member who avers that he witnessed it.  In light 
of the foregoing, the Board finds that there is competent lay 
testimony of the reported in-service injuries caused by the 
APC hatch cover.  

Finally, as regards both the cervical spine and eye claims, 
the Board finds that there is competent medical evidence 
discussed above of a nexus between these current disabilities 
and an in-service injury.  In light of the foregoing 
analysis, the Board finds that service connection for 
degenerative disc disease of the cervical spine, and for a 
left eye disability, is warranted.  

Turning to the Veteran's claim of service connection for a 
back disability described as low back pain, the Board finds 
that service connection is not warranted by the evidence of 
record.  While there is some evidence of a current low back 
disability, identified by the November 2008 VA examiner as 
lumbago with degenerative disc disease, there is no medical 
evidence of in-service incurrence or aggravation of an injury 
or disease, and there is no medical evidence of a nexus 
between the current disability and any in-service disease or 
injury.  

First, the Veteran's STRs contain no record of any in-service 
back complaint, and the Veteran does not aver that the low 
back complaints are related to any specific in-service 
traumatic event.  Moreover, as the November 2008 VA medical 
examination report noted, the Veteran's back disability is 
more likely related to normal physiologic age-related 
degenerative changes and deconditioning than to his military 
service.  The examiner also noted that presentation of the 
Veteran's low back symptoms did not occur until nearly 30 
years after he left military service.  

The Board also finds no merit in the Veteran's contention 
that his current back disability is related to his exposure 
to Agent Orange while serving in Vietnam.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  Since the record shows 
that the Veteran served on active duty in the Republic of 
Vietnam during his period of service, he is presumed to have 
been exposed to herbicide agents, including Agent Orange, 
while serving there.  38 C.F.R. § 3.307(a)(6)(iii).  

However, the Veteran's diagnosed back disability, 
degenerative disc disease, is not among those diseases that 
may be presumed to be due to an association with herbicide 
agents.  See 38 CFR § 3.309(e).  Thus, service connection for 
the Veteran's claimed back disability based on exposure to 
Agent Orange is not warranted.  

The Board acknowledges the veteran's contention that his 
current back pain complaint is related to his military 
service.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of this disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2009).  Consequently, the veteran's own 
assertions as to the etiology of his back disability have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current low back disability, diagnosed as 
degenerative disc disease, is not traceable to disease or 
injury incurred in or aggravated during active military 
service.


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine, status-post anterior cervical 
discectomy, is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

Entitlement to service connection for a left eye disability 
with defective vision and scarring, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  

Entitlement to service connection for a back disability is 
denied.  


REMAND

As noted in the introduction, this case was remanded by the 
Board in May 2008.  The sole purpose of the remand was to 
obtain medical opinions as to the current diagnosis and 
etiology of each of the claimed disabilities.  The remand 
order explicitly stated that "[f]or each diagnosis, a 
medical opinion should be provided as to whether it is at 
least as likely as not that the disability is etiologically 
related to the veteran's military service, including as 
secondary to any service-connected disability or any 
disability believed by the examiner to be service-related."  

On remand, the Veteran was afforded the ordered examinations.  
However, the Board finds that its remand orders were not 
complied with as regards the examination for the claimed 
shoulders disability, necessitating a remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and further remand will be mandated).  

Specifically, the report of the July 2008 shoulders 
examination noted that an opinion had not been requested, 
which is inaccurate.  The examiner's report also stated that 
an opinion was not required because the Veteran had stated to 
him that his shoulder complaint was not related to the APC 
hatch cover incident.  This statement does not, of course, 
answer the Board's explicitly stated question of whether the 
claimed shoulder disability is "secondary to any service-
connected disability or any disability believed by the 
examiner to be service-related."  

Since the shoulder examination report is not in substantial 
compliance with the Board's remand orders, as discussed 
above, another remand is required as a matter of law.  
Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  If the author of the Veteran's July 
12, 2008, shoulder examination is 
available, he should be asked to provide 
an addendum to that examination report 
for the purpose of providing a medical 
opinion as ordered in the Board's May 
2008 remand.  Specifically, the addendum 
must provide a medical opinion as to 
whether it is at least as likely as not 
that any shoulder disability is 
etiologically related to the veteran's 
military service, specifically to include 
an incident where the veteran was hit on 
the head by an APC hatch cover, but also 
to include as secondary to any service-
connected disability or any disability 
believed by the examiner to be service-
related.  The examiner should also 
address whether there is any nerve damage 
in the shoulder(s) that is related to the 
Veteran's cervical spine disability that 
is now service-connected.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

2.  If the July 2008 examiner is not 
available, the AOJ should arrange for the 
veteran to undergo another VA examination 
by a medical professional with 
appropriate expertise to determine the 
current diagnosis and etiology of any 
shoulder disorder.  For any diagnosis, a 
medical opinion must be provided as to 
whether it is at least as likely as not 
that any shoulder disability is 
etiologically related to the veteran's 
military service, including as secondary 
to any service-connected disability or 
any disability believed by the examiner 
to be service-related.  The examiner 
should also address whether there is any 
nerve damage in the shoulder(s) that is 
related to the Veteran's cervical spine 
disability that is now service-connected.  

The examiner must provide a medical 
opinion, based on review of the evidence 
of record, as to whether any current 
shoulder disability is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) related 
to military service, specifically to 
include-but not limited to-an incident 
where the veteran was hit on the head by 
an APC hatch cover.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination report and 
associated with the claims file.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that any 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' 
Appeals  




 Department of Veterans Affairs


